Marshall, Justice.
In In the Matter of Price, 243 Ga. 801 (256 SE2d 790) (1979), we adopted the recommendation of the State Disciplinary Board that Juanita L. Price, then a member of the State Bar of Georgia, be disbarred from the practice of law in this state. The respondent Price was disbarred because she had violated Standards 3, 4 and 64 of Bar Rule 4-102 by failing to pay a judgment against her and by commingling funds held in a fiduciary capacity with her own funds.
The complaint in this disciplinary proceeding was filed against the respondent Price prior to her disbarment. The complaint charges the respondent with violating Standards 40 and 44 of Bar Rule 4-102 by failing *533to adequately represent a client and by failing to inform the client of her intention to withdraw from representation of him, thereby causing the statute of limitations on his claim to run. The special master concluded that the evidence proved beyond a reasonable doubt that the respondent is guilty of these violations. The special master recommended to the board that the appropriate discipline in this matter would be a public reprimand. The board adopted the findings and conclusions of the special master, and the board has recommended to this court that the respondent be publicly reprimanded. We adopt the recommendation of the board. In Supreme Court Docket No. 24, it is ordered that Juanita L. Price be publicly reprimanded for committing the foregoing violations of the Bar Rules while a member of the Bar.
Decided October 24, 1979.
Juanita L. Price, pro se.
Omer W. Franklin, Jr., General Counsel State Bar, James E. Spence, Jr., Assistant General Counsel State Bar, Robert H. Davis, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur in Supreme Court Docket No. 24.